Mr. Justice Cartwright delivered the opinion of the court: Plaintiff in error having recovered a judgment in the circuit court of Livingston county against defendant in error for only $1392.11 upon a claim for $14,919.48, sued out a writ of error from the Appellate Court for the Second District to review the judgment, alleging that it was entitled to recover the whole of its claim upon the stipulated facts. The Appellate Court affirmed the judgment, and plaintiff in error has brought the record to this court by writ of error to review the judgment of the Appellate Court. We find no question of law in the record for our consideration. The suit was in assumpsit for hydrant rentals alleged to be due from the defendant, and a jury having been waived, the cause was submitted to the court for trial upon a written stipulation • as to the facts, which also provided that all pleadings of the plaintiff and defendant under which the evidence would be ' admissible should be considered filed. There was no ruling by the court during the trial and there was no proposition of law held, refused or modified. There is no question which we can consider. Hobbs v. Greifenhagen, 194 Ill. 73. The judgment of the Appellate Court is therefore affiimed. Judgment affirmed.